IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30632
                          Conference Calendar


KIP LAZARD,
also known as Kip Lozard,

                                           Plaintiff-Appellant,

versus

EAST LOUISIANA
STATE HOSPITAL,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 99-CV-740-C
                        --------------------
                           October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kip Lazard has filed a motion to be transferred to a federal

facility.   He has failed to show that his circumstances warrant

this transfer.     See Carswell v. Wainwright, 413 F.2d 1044, 1045

(5th Cir. 1969).    Consequently, the motion is denied.

     Lazard also appeals the district court’s dismissal of his

§ 1983 suit for failure to exhaust administrative remedies.

Lazard has failed to brief this issue, as he has provided neither

argument nor authorities to show that the district court erred in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30632
                                 -2-

dismissing his suit.    See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993); Fed. R. App. P. 28(a)(9).    Accordingly, this

appeal is dismissed as frivolous.

     This dismissal of a frivolous appeal constitutes one strike

against Lazard for purposes of 28 U.S.C. § 1915(g).       See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    If two other

district court actions or appeals filed by Jackson are dismissed

as frivolous, he will be barred from bringing a civil action or

appeal as a prisoner proceeding in forma pauperis unless he is

under imminent danger of serious physical injury.       See § 1915(g).

     MOTION DENIED.    APPEAL DISMISSED AS FRIVOLOUS.    5TH CIR. R.

42.2.   SANCTIONS WARNING ISSUED.